Citation Nr: 0001954	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  90-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to December 
1986. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1988 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was notified of that 
rating decision by a letter of July 6, 1988 and his notice of 
disagreement was received on October 4, 1988.  

In December 1990 the Board granted service connection for 
left ear hearing loss and remanded the issue of service 
connection for right ear hearing loss.  Thereafter the case 
was returned to the Board, but in August 1992 it had to be 
remanded in regard to another issue, service connection for 
post-traumatic stress disorder (PTSD).  As was the Board's 
practice at the time, the pending issue of service connection 
for right ear hearing loss was held in abeyance.  

In compliance with the Board remand, the case was sent to the 
U.S. Army and Joint Services Environmental Research Group 
(SG) (redesignated as the U.S. Armed Services Center for 
Research of Unit Records) for verification of the veteran's 
claimed stressors, including his claim of having been the 
only survivor of the explosion of a boat off Vietnam that 
allegedly resulted in the deaths of four crew members.  The 
RO submitted to ESG the names and ranks of the four alleged 
victims and the date and details of the purported explosion, 
as provided by the veteran, along with his stressor 
statement.  In May 1997 ESG advised VA that the Navy's 
Casualty Assistance Branch could not verify the death of any 
of the named individuals and that the claimed sinking of the 
veteran's boat (and of a commercial tanker) could not be 
verified.  This supports a conclusion that the named 
individuals were not killed and the story is not true.  
Subsequently two psychiatric examiners unquestionably relied 
on those claimed stressors and diagnosed PTSD.  However, 
neither complied with the Board's specific instructions to 
identify the documentation of the stressors and neither so 
much as mentioned the ESG report that was in the claims 
folder.  Thereafter, the RO granted service connection for 
PTSD and the case was returned to the Board for an appellate 
decision on service  conenction for right ear hearing loss.  

Disabled American Veterans acted as the veteran's 
representative during the appeals process, although a VA Form 
21-22, designating Disabled American Veterans as the 
representative, is not of record.  By a letter of November 
1999, the Board wrote to the veteran advising him of that if 
he desired representation he would have to execute an 
enclosed VA Form 21-22 and return it to the Board.  He was 
also advised that if he did not respond within 30 days it 
would be assumed that he did not desire representation and 
the Board would proceed with deciding his claim.  To date, he 
has not responded.


FINDING OF FACT

The medical evidence shows the veteran does not currently 
have a right ear hearing loss disability for which service 
connection is available.


CONCLUSION OF LAW

The claim for service connection for right ear hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that the veteran's right ear 
hearing was 15/15 on whispered voice and spoken voice testing 
on a May 1970 enlistment examination for the Naval Reserve, a 
May 1971 annual examination for the Naval Reserve, a July 
1973 reenlistment examination, and a November 1973 
reenlistment examination.  On the 1970 and 1971 physical 
examinations, the veteran reported that he had not had a 
hearing loss.  He underwent another physical examination in 
October 1975; the puretone thresholds in the right ear were 
not greater than 10 decibels (dB) in the tested frequencies.  
He also reported that he had not had a hearing loss.  

In July 1978, the veteran complained of decreased hearing in 
the right ear.  The impression was a wax build up.  
Audiometric testing was performed.  It was noted that there 
was a puretone threshold decrease in decibels at 6000 Hertz 
(Hz) in the right ear.  The impression was a possible 
neurosensory hearing loss.  In September 1978, it was noted 
that the veteran was an equipment operator and that he did 
not always use hearing protection.  The veteran underwent 
audiometric testing, which revealed a puretone threshold of 
50 dB at 6000 Hz in the right ear.  All other puretone 
thresholds in the right ear were 20 dB or less.  The 
impression was a moderately severe bilateral high frequency 
hearing loss with the left ear being worse.  It was noted 
that the hearing loss was probably noise induced and that the 
veteran was a shooter.  

In November 1979, the veteran underwent audiometric testing 
as a part of his reenlistment physical examination, which 
revealed the following thresholds in decibels: 





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
15
25
30
35
60

A high frequency hearing loss in the left ear only was 
diagnosed.  

In June 1983, the veteran underwent additional audiometric 
testing and had the following puretone thresholds in 
decibels:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
20
35

He was afforded another audiometric examination in August 
1983, which revealed the following puretone thresholds in 
decibels:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
20
15
40
25

On an examination performed when the veteran was 32, which 
was during the period from November 1984 to November 1985, 
the puretone thresholds in decibels were the following: 





HERTZ



500
1000
2000
3000
4000
4000
RIGHT
15
5
5
15
25
30

The veteran's hearing was not tested as a part of his medical 
board evaluations.  

In January 1987, the veteran filed a claim of entitlement to 
service connection for hearing loss.

The veteran was afforded a VA audiological evaluation in 
November 1987 that revealed the following puretone thresholds 
in decibels:





HERTZ



250
500
1000
2000
4000
RIGHT
30
15
15
15
30

Speech audiometry revealed a speech discrimination score of 
98 percent in the right ear and a speech reception threshold 
of 4 dB.  The impression from the speech audiometry was that 
right ear hearing was within normal limits.  During the 
examination, the veteran reported that he first noticed his 
hearing loss in 1978 and that his noise exposure included 
doing combat construction work in 1978 with no hearing 
protection.

In February 1988, the veteran underwent another VA 
audiological evaluation.  The examiner noted that pure tone 
air conduction testing could not be performed well enough to 
obtain valid test results.  However, in the right ear, the 
veteran had a 100 percent discrimination score at a speech 
reception threshold of 5 dB.  It was noted that the right ear 
speech discrimination was within normal limits.  The 
assessment was normal hearing for speech.

On a March 1988 VA ear, nose, and throat examination, the 
veteran complained of hearing loss since 1978, mainly in the 
left ear.  It was noted that a review of an audiogram 
revealed a discrimination score of 98 percent in the right 
ear.  The diagnosis was normal hearing in the right ear.

In his December 1988 VA Form 1-9, the veteran asserted that 
he had a hearing loss and that it was related to noise 
exposure from operating heavy equipment in service.

In December 1990, the Board remanded the claim for another VA 
audiological evaluation.

The veteran was afforded a VA audiological evaluation in July 
1991 that revealed the following puretone thresholds in 
decibels:





HERTZ



250
500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
25

Speech audiometry revealed a speech discrimination score of 
100 percent in the right ear at a speech reception threshold 
of 14 dB.  It was noted that the hearing was within normal 
limits in the right ear.

On a July 1991 VA ear, nose, and throat examination, the 
veteran reported that he was exposed to noise as a heavy 
equipment operator in the Navy from 1971 to 1986.  It was 
noted that there was no history of an ear infection or 
otorrhea.  The impression was mild, bilateral, noise induced, 
sensorineural hearing loss that was related to service.

In an April 1993 statement, the veteran asserted that his 
right ear hearing loss was due to an explosion during service 
in July 1972.

On a July 1998 VA fee-basis psychiatric examination, the 
veteran reported that he had a hearing impairment in both 
ears.  

Legal Criteria
 
The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" has defined a well-grounded 
claim as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  If a 
veteran had 90 days or more of service during wartime, and if 
an organic disease of the nervous system is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Subsequent to 
the filing of the veteran's claim, 38 C.F.R. § 3.385 was 
promulgated.  See 38 C.F.R. § 3.385 (1990) (amended in 1994 
but with no substantive changes); Notice, 59 Fed. Reg. 60,560 
(1994); Notice, 55 Fed. Reg. 12,349 (1990).  Prior to the 
promulgation of 38 C.F.R. § 3.385, VBA's Adjudication 
Procedure Manual, M21-1, Part I, paragraph 50.11 provided a 
definition of normal hearing.  Under paragraph 50.11, hearing 
is within normal limits under ISO (ANSI) values when (1) the 
speech reception threshold is less than 26 decibels and the 
discrimination score is higher than 92 percent, and (2) the 
puretone thresholds in the 250-500-1000-2000-4000 Hertz range 
are all less than 40 decibels with at least four of the 
frequencies at 25 decibels or less.  M21-1, Part I, para. 
50.11.  Establishing a current hearing loss disability is now 
governed by 38 C.F.R. § 3.385, which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies (500, 1000, 
2000, 3000, 4000 Hertz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).


Analysis

Initially, it must be emphasized that not all hearing 
impairment is of a degree that meets the requirements for 
service connection.  Additionally, for a grant of service 
connection a current disability must be shown.  Although the 
July 1991 VA ear, nose, and throat examiner noted that the 
veteran had a mild, bilateral, noise induced, sensorineural 
hearing loss that was related to service, the basic question 
is whether the veteran currently has a right ear hearing loss 
for which service connection can be granted.  The veteran 
does not currently have a right ear hearing loss disability 
under the old definition in the M21-1, Part 1, paragraph 
50.11 or under the current regulation.  Although the results 
of the November 1987 VA audiological examination in the right 
ear were not within normal limits under paragraph 50.11, the 
results on the July 1991 VA audiological examination, the 
most recent evaluation, were within normal limits under 
paragraph 50.11.  Moreover, the veteran does not currently 
have a right ear hearing loss disability under the regulatory 
criteria of 38 C.F.R. § 3.385.  The results of the November 
1987 and the July 1991 VA audiological examinations do not 
meet the definition of hearing loss disability in the right 
ear.  See 38 C.F.R. § 3.385 (1999).  In fact, on the July 
1991 examination, it was noted that right ear hearing was 
within normal limits.  In addition, the limited results from 
the February 1988 VA audiological examination in the right 
ear do not meet the definition of hearing loss disability 
under 38 C.F.R. § 3.385.

The Board has reviewed the veteran's statement in his 
December 1988 VA Form 1-9 and during the July 1998 VA fee-
basis psychiatric examination in which he alleges that he has 
a current hearing loss.  Although he is competent to report 
any symptoms such as decreased hearing acuity, he can not 
establish that any such decrease constitutes hearing 
disability meeting the requirements for service connection.  
See Espiritu, 2 Vet. App. at 494-95.  Only medical evidence, 
specifically, the results of the requisite hearing tests, can 
establish that his pure tone thresholds or speech recognition 
ability is sufficiently impaired so as to constitute the 
degree of hearing loss necessary to meet the requirements of 
38 C.F.R. § 3.385 (1999).  Moreover, the notation in the 
medical history section of the July 1998 VA fee-basis 
psychiatric examination that the veteran had impaired hearing 
in both ears is not competent medical evidence of hearing 
disability.  It is simply appears to be information recorded 
by a medical examiner and was not enhanced by any additional 
medical comment.  See LeShore, 8 Vet. App. at 409.  In any 
event, as the most recent hearing test results do not meet 
the definition of hearing disability, there is no current 
disability for which service connection could be granted.   

In short, there is no medical evidence in this case of a 
current hearing disability.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143.  Therefore, his claim is not 
well grounded.  See Caluza, 7 Vet. App. at 506.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.



ORDER

Service connection for right ear hearing loss is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

